Citation Nr: 0024695	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-46 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1. Entitlement to an increased evaluation for bilateral 
temporomandibular joint (TMJ) repair, with degenerative 
joint disease, currently evaluated as 20 percent 
disabling.

2. Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to February 
1989.

This case comes before the Board on appeal from an April 1993 
rating decision of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an increased 
evaluation above 10 percent for bilateral temporomandibular 
joint (TMJ) repair, with degenerative joint disease.  

While the claim was pending, the veteran's TMJ disorder was 
increased from a 10 percent disability rating to a 20 percent 
rating, effective from January 13, 1995. Notwithstanding, 
since that award is less than the maximum evaluation 
available, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). In addition, the issue of 
entitlement to an evaluation in excess of 10 percent for the 
TMJ disorder prior to January 13, 1995 also remains on 
appeal. 

This case was previously at the Board and was remanded for 
evidentiary development by Board decision dated in April 
1997.  The evidentiary development having been completed, the 
case is now ready for appellate review.

The Board notes that in an SSOC issued in April 2000, the RO 
found the claim for service connection for a left shoulder 
disability was reopened by the Board's 1997 remand based on 
new and material evidence but denied the same on both a 
direct and secondary basis.  Subsequently, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a left shoulder 
disability in a rating determination dated later the same 
month.  Because the claim for service connection for a left 
shoulder disability is before the Board on both a direct and 
secondary basis, and was not initially reviewed by the RO on 
both bases, the Board shall conduct a denovo review of this 
claim.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained by the RO.

2. Prior to January 13, 1995, the veteran's service connected 
bilateral TMJ repair, with degenerative joint disease, was 
manifested by objective evidence of some displacement and 
degenerative changes and by subjective complaints of 
painful function, with some objective findings to include 
inability to perform left or right lateral excursion in 
one examination.

3. Currently, the veteran's service connected bilateral TMJ 
repair, with degenerative joint disease, is manifested by 
inter-incisal movement of 40mm full range of lateral 
excursion to the left and right, with some functional 
limitation due to pain, to include problems eating certain 
foods and talking.

4. There is no medical evidence showing a current left 
shoulder disability.

5. The veteran has not submitted sufficient evidence to 
justify a belief by a fair and impartial individual that 
his claim of service connection for a left shoulder 
disorder is plausible.


CONCLUSIONS OF LAW

1.  Prior to January 13, 1995, the criteria for a disability 
evaluation in excess of 10 percent for bilateral TMJ repair 
with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.150, Part 4, Diagnostic Codes 5003, 9904, and 9905 (1993); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 4.150, Diagnostic 
Codes 5003, 9904, and 9905 (1999).

2.  As of January 13, 1995, the criteria for a disability 
evaluation in excess of 20 percent for bilateral TMJ repair 
with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4,45, 4.71a, 4.150, Part 4, Diagnostic Codes 
5003, 9904, and 9905 (1999).

3.  The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to an increased rating 
for his TMJ disorder.  He further contends that he is 
entitled to service connection for a left shoulder disability 
as either being directly related to service or as either 
caused by or aggravated by his service connected TMJ 
disorder.

I.  Increased evaluation for bilateral TMJ with degenerative 
joint disease

Background, Pertinent Laws

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a disability has become more severe is well grounded where 
the disability was previously service-connected and rated, 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that the VA has 
met its duty to assist pertaining to the veteran's claim for 
entitlement to an increased rating for TMJ.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).

Painful motion is also a factor of disability. 38 C.F.R. § 
4.40 (1999). The United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  It must be noted that 
the pyramiding of various diagnoses of the same disability is 
prohibited. 38 C.F.R. § 4.14 (1999).

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

Factual Background

Service medical records reveal that the veteran was treated 
inservice for dental problems involving his jaw, as early as 
August 1981, when he was presented with complaints of pain 
and swelling of the left mandible.  The service medical 
records reveal comprehensive medical and dental treatment for 
TMJ problems throughout the remainder of active service.  An 
August 1984 treatment record gave a history of being struck 
in the jaw by a fist in 1982, with subsequent subluxation and 
pain of the right TMJ, now with pain in the left TMJ also.  
This same treatment record noted that conservative treatment 
of the symptoms failed to provide relief.    In August 1985, 
he underwent surgery for a diagnosed internal derangement of 
the temporomandibular bones bilaterally.  He continued to be 
seen for TMJ related complaints after this surgery, and in 
November 1987, the TMJ dysfunction syndrome was noted to be 
aggravated by pressure to the area from wearing a headset; he 
was subsequently placed on permanent restrictions from 
wearing headsets.  A medical Board in October 1988 diagnosed 
status post TMJ surgical repair, bilateral, well healed.  
However, a handwritten write up addressing the TMJ, drafted 
in conjunction with the October 1988 medical Board, found 
good surgical result and excellent range of motion, but also 
found muscle spasms and severe muscle overlay which 
apparently was a reaction to stress.  

The report from a March 1989 VA examination was handwritten 
and had legibility problems.  The legible portions of this 
examination noted persistent jaw pain with difficulty in 
mastication and opening his mouth.  Traumatic dislocation 
TMJ, surgically treated was noted, along with complaints of 
persistent pain and functional limitation.  The diagnosis was 
status post surgery, TMJ dislocation.  

In May 1989, the veteran underwent VA dental care treatment, 
with the history of TMJ surgery in 1985 noted, as well as 
subsequent problems, and was said to now have bilateral TMJ 
pain, which had been increasing the past three weeks, with 
certain areas in the TMJ region suggested to be tender to 
pressure bilaterally in this treatment note, as well as a 
treatment note drafted in June 1989, which noted bilateral 
joint tenderness.  These treatment notes were handwritten, 
and the specific  areas written are not legible.  

Typewritten treatment records from May 1989 through August 
1989, which were inserted in the middle of a November 1989 VA 
examination report, noted the history of TMJ surgery, with 
great improvement after the surgery, but now noted  that he 
presented with recent history of bilateral TMJ pain, 
increasing over the past three months.  Clinical findings 
revealed maximum incisal opening (MIO) of 35 mm; right 
lateral excursion (RLE) of 4 mm; left lateral excursion (LLE) 
of 7 mm; and protrusive from end to end, 0 mm.  The right 
masseter, insertion and origin as well as right and left 
internal pterygoid insertions were tender to pressure.  The 
remaining muscles of mastication were not tender to pressure.  
X-ray showed unremarkable findings apart from the left 
articular eminence having a small amount of posterior lipping 
and the condylar head having a very small anterior bony 
projection.  

A bilateral TMJ arthrogram done in July 1989, noted the right 
TMJ findings as follows; the condyle appeared somewhat 
anteriorly displaced as a voluntary position; there was no 
evidence of meniscal perforation or displacement; anterior 
movement was present but less than normal; the examiner was 
not sure if this was related to discomfort of the right TMJ 
or abnormality in the contralateral side.  The left TMJ 
findings showed widened anterior recess which diminished 
gradually upon anterior translation of the condyle; however 
no acute motion relative to the meniscus was noted; there was 
no evidence of meniscal perforation; the degree of 
translatory motion appeared somewhat limited; the condyle was 
naturally positioned in a somewhat anterior translated 
position.  In August 1989, MRI findings were interpreted as 
abnormal MRI of TMJ's demonstrating findings most likely 
consistent with postsurgical change in both TMJ's with more 
prominence on the right side.  The impression rendered was 
post surgical degenerative changes with fragmentation of TMJ 
meniscus bilaterally.

VA treatment records from August 1990 reveal complaints of 
right sided headaches, thought to be secondary to right sided 
TMJ, but were later assessed as questionable neuro vs. 
vascular in origin.  Later the same month, he was noted to 
have right sided head pain, with tender right TMJ noted and 
was assessed with history of TMJ malfunction and pain.  

The report from a December 1992 VA examination revealed a 
history that included jaw pain, but the remainder of the 
examination dealt with other physical problems besides his 
TMJ.  However, this examination did diagnose post surgery 
TMJ.  A February 1993 VA dental examination noted clinical 
findings significant for his being unable to go into right or 
left lateral excursion.  Left and right TMJ were tender on 
palpation.  There was exquisite tenderness to palpation of 
the right TMJ.  Previous radiograph was noted to show 
fragmentation of the disk on the right side and narrowing and 
irregularity of the meniscus on the left side.  The diagnosis 
rendered was dysfunctional TMJ, left and right side.  

The report from a VA examination held on January 13, 1995 
included the history of a jaw injury inservice around 1981, 
said to have been caused by a blow to the jaw, and the 
subsequent conservative and surgical treatment in 1985.  
Continued problems with "popping" in both joints, without 
actual dislocation was noted, along with limited opening (of 
his mouth) after the surgery, with post service treatment 
described as including anti inflammatories, soft splint and 
anesthetic injections to the joints.  Recently he was said to 
be recommended to repeat his surgery but was reluctant to do 
so.  Physical examination noted the veteran to have a stable 
centric occlusion with a class III molar relationship and a 
class I cuspid relationship.  His vertical opening was 
approximately 30-mm; his right and left lateral excursion 
were approximately 80 percent of normal.  His protrusive 
excursion was just end to end.  All movements were with pain.  
He had tenderness bilaterally to the temporalis masseter and 
the medial pterygoid and right and left temporomandibular 
joint capsules.  The sternocleidomastoid and trapezius 
muscles were also sore to palpation.  He had a 4.5 cm scar 
that was anterior to the right and left auricles, which was 
from the previous surgery.  Subjective complaints included 
having difficulty speaking at times; tires quickly and unable 
to eat tough or hard foods.  He was said to be unable to open 
wide enough to eat a hamburger or an apple.  He continued to 
have temporal headaches relieved by aspirins.  
Radiographically, he had narrow joint spaces bilaterally, he 
appeared to have steep eminences, moderate degenerative joint 
disease to the right and left eminence was noted.  Condylar 
heads showed only mild faceting on the left, otherwise they 
appeared normal.  The diagnoses included chronic degenerative 
joint disease with an overlay of myofascial pain dysfunction 
syndrome.  

The report of a VA examination in November 1998 gave 
essentially the same medical history as that of the 1995 
examination.  Physical findings were similar to those of the 
1995 examination as well; the exam noted the veteran to have 
a stable centric occlusion with a class III molar 
relationship and a class I cuspid relationship.  His vertical 
opening was approximately 33 mm; his right and left lateral 
excursion were approximately 80 percent of normal.  His 
protrusive excursion was just beyond end to end.  All of 
these excursions occurred with pain.  Tenderness was noted 
bilaterally to the temporalis, masseter, medial ptygeroid, 
right and left temporomandibular joint capsules.  The 
sternocleidomastoid and trapezius muscles were also sore to 
palpation.  The same findings regarding missing teeth and the 
surgical scar as the 1995 examination were recorded.  
Subjective complaints again included having difficulty 
speaking at times; tires quickly and unable to eat tough or 
hard foods, including fibrous or difficult to chew foods.  He 
was said to be unable to open wide enough to eat a hamburger 
or an apple.  He continued to have temporal headaches for 
which he sometimes took Flexeril or lortab, in addition to 
anti inflammatories, on occasions when they are severe.  A 
history of numerous cortisone injections to both sides of the 
TMJs was given.  Radiographic findings showed bilateral 
decreased joint space especially on the right.  Signs of 
degenerative joint disease were there, especially on the left 
side with increased opacity of the area of imminence.  On 
opening, he appeared to subluxate when he opens extremely 
wide.  The condylar heads especially on the left, appeared to 
have some faceting associated with them.  Findings were of 
chronic degenerative joint disease with an overlay of 
myofascial pain dysfunction syndrome.  This examination was 
noted to be essentially identical to the one done about four 
years earlier.  

A January 1999 addendum to the examination acknowledged C-
file review and noted the TMJ complaints documented in 1983 
with surgery noted, and continuing to discharge from active 
duty.  The examiner stated that since the veteran's service 
in the 1980's, he has had continuous problems with the TMJ.  
The veteran was described as having continuous sore muscle 
type pain, or what is called myofascial pain discomfort, 
since that time.  The veteran was said to suffer exacerbation 
of these symptoms at times, with steroid injections into the 
joints on occasion.  The examiner strongly opined that on TMJ 
X ray review the veteran clearly has degenerative joint 
disease bilaterally with the worst being in the left TMJ.

Lastly, the veteran was examined in February, 2000.  The 
history, again was similar to that given in previous 
examinations, again noting that the veteran had been given 
steroid injections, in addition to nonsteroidal agents, 
splints and anesthetic injections, several times over the 
past few years.  He complained of continued clicking of the 
joints, but no longer experienced joint dislocation.  He gave 
a history of physical therapy for the purpose of increasing 
his opening, which was now 40 mm.  The veteran's continued 
refusal to repeat surgery was noted.  Findings again were 
very similar to those from the previous two examinations.  He 
had a stable centric occlusion with a class III molar 
relationship and a class I cuspid relationship.  His vertical 
opening had improved to 40 mm; his right and left lateral 
excursion were improved to 100 percent normal.  His 
protrusive excursion was just beyond end to end.  All of 
these excursions occurred with pain, however.  Tenderness was 
noted bilaterally to the temporalis, masseter, medial 
ptygeroid, right and left temporomandibular joint capsules.  
The sternocleidomastoid and trapezius muscles as well as the 
anterior belly of the digastric muscle were also sore to 
palpation.  The 4.5 cm surgical scars anterior to the right 
and left auricles were again noted.  Subjective  complaints 
involving difficulty talking, tiring quickly and problems 
eating certain foods were identical to those reported in 
1998.  He continued to complain that he couldn't eat a 
hamburger, although the examiner noted that his (mouth) 
opening had improved considerably.  The veteran continued to 
complain of temporal headaches, which he took nonsteroidal 
anti inflammatories for as well as Flexeril and Lortab on the 
occasions when the headaches were severe.  At present, he was 
not wearing a splint, and radiographically there was mildly 
decreased joint space, especially on the right TMJ and there 
were signs of degenerative joint disease on the left TMJ.  On 
wide opening, he appeared to subluxate over the eminence.  
The condylar head, especially the left one appeared to have 
some faceting or flattening associated with degenerative 
joint disease.  The examiner found a continued diagnosis of 
chronic degenerative joint disease with an overlay of 
myofascial pain syndrome.  

The examiner noted that the results of this examination are 
fairly identical to the previous two examinations, with the 
exception that the veteran is actually opening and has better 
lateral excursions.  When addressing the question of 
functional loss and anatomical damage, the examiner found 
that there was no greater anatomical difference between this 
examination and the previous one.  There were some signs of 
degenerative joint disease.  However the veteran could open 
his mouth to 40 mm, with 100 percent normal right, left 
lateral and protrusive excursions.  These were all fairly 
normal movements.  The veteran was described as having 
periods of functional loss, especially chewing, due to pain 
of muscles of mastication, which is secondary to myofascial 
pain syndrome every day with certain periods of improvement 
or exacerbation.  This myofascial pain syndrome was said to 
be common in patients with previous histories of trauma to 
the jaw, with usually internal derangement of the joint, 
often seen in post surgery in patients after TMJ surgery.

Analysis

As noted from the introduction, this matter arises from an 
April 1993 rating decision, which evaluated the veteran's TMJ 
disorder as 10 percent disabling.  A subsequent rating 
decision awarded an increased evaluation of the TMJ disorder 
to 20 percent disabling, as of January 13, 1995. 

In February 1994, during the pendency of the veteran's 
appeal, VA revised the criteria for evaluating dental 
disorders.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to a decision on his 
claim under the criteria which are most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's TMJ disorder has been shown by medical evidence 
to also involve manifestations of degenerative joint disease 
or arthritis.  Thus the Board must consider the arthritis 
criteria as well as pertinent dental criteria.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Diagnostic Code 9903, addresses nonunion of the mandible.  A 
review of the overall medical and radiographic evidence, 
while showing degenerative changes and malunion of the 
mandible, does not show actual nonunion of the mandible.  
Thus this Code is not applicable.

Under Diagnostic Code 9904, prior to February 17, 1994, the 
evaluation of malunion of the mandible is based upon the 
degree of displacement of the mandible.  Slight displacement 
of the mandible warrants a noncompensable evaluation, while 
moderate displacement is required for a 10 percent 
evaluation; severe displacement warrants a 30 percent 
evaluation.  The disability is to be rated dependent upon the 
degree of motion and relative loss of masticatory function 
demonstrated.  38 C.F.R. § 4.150, Code 9904, Note (1993); 38 
C.F.R. § 4.150, Diagnostic Code 9904 (1999)

Diagnostic Code 9905, as in effect prior to February 1994, 
provided that, if motion of the temporomandibular 
articulation is limited to 1/4 inch (6.3mm), a 40 percent 
rating is to be assigned.  A 20 percent evaluation is 
appropriate for limitation to 1/2 inch (12.7mm).  Any 
definite lesser limitation, interfering with mastication or 
speech warrants a 10 percent rating.  Code 9905.

Code 9905 was revised in February 1994 to provide the 
following ratings for limitation of motion of the 
temporomandibular articulation: 
	Inter-incisal range: 
	0-10mm	40 percent 
	11-20mm	30 percent 
	21-30mm	20 percent 
	31-40mm	10 percent 

Limitation of lateral excursion to 4mm or less warrants a 10 
percent evaluation.  However, ratings for limited inter- 
incisal movement shall not be combined with ratings for 
limited lateral excursion.  Code 9905 (1999).

Entitlement to an increased evaluation above 10 percent prior 
to January 1995

The record shows that the best ascertainable measurement of 
the movement of the veteran's mandible made prior to January 
1995 comes from the typewritten treatment notes between May 
1989 through August 1989, which gave measurements of maximum 
incisal opening (MIO) of 35 mm; right lateral excursion (RLE) 
of 4 mm; left lateral excursion (LLE) of 7 mm; and protrusive 
from end to end, 0 mm.  These findings from 1989 essentially 
fall within the category of definite lesser limitation, 
interfering with mastication or speech, and less than 20 
percent disabling as articulated in the pre 1994 DC 9905.  
Likewise any displacement shown in these medical records 
appears to be no more than moderate.  

The Board notes that a February 1993 dental examination 
revealed the veteran could not accomplish right or left 
lateral excursions completely.  Left and right TMJ's were 
tender to palpation.  This examination did not include 
findings regarding his ability to open vertically, therefore 
this examination is not sufficient for purposes of 
determining whether greater than 10 percent evaluation is 
warranted for loss of motion under the pre 1994 DC 9905.  Nor 
did this examination show whether there was more than 
moderate displacement.  

Complaints of pain and functional loss are repeatedly noted 
in treatment records prior to January 1995, but the degree of 
functional impairment due to pain was not shown to result in 
more than moderate disability.  Thus the evidence is not 
shown to warrant an increased evaluation under consideration 
of the appropriate Diagnostic Codes or under the provisions 
of 38 C.F.R. §§ 4.10, 4.40 or 4.45.

In sum, the preponderance of the evidence is against an 
increased evaluation greater than 10 percent for the 
veteran's TMJ symptoms prior to January 13, 1995.

Entitlement to an increased evaluation above 20 percent as of 
January 1995

The record shows the functional impairment complaints have 
remained essentially unchanged since January 1995.  However, 
measurement of the movement of the veteran's mandible reveals 
gradual improvement in range of motion.  From the 
examinations in January 1995, November 1998, and February 
2000, the inter-incisal range was 30 mm, 33 mm, and 40 mm, 
respectively.  Lateral excursion was limited to 80 percent of 
normal in both 1995 and 1998, and was 100 percent normal by 
February 2000.  However, at all three exams, the veteran 
complained of pain on motion.  Functional problems speaking 
and eating certain foods were noted at the time of these 
examinations.  

Applying Code 9904, the Board finds that the evidence fails 
to show the veteran's malunion of the mandible to be severe.  
The degree of motion lost, even with consideration of pain, 
and relative loss of masticatory function are consistent with 
a moderate malunion of the mandible.  

Applying Code 9905, the Board notes that the veteran's inter 
incisal opening has now widened to the point where it would 
warrant no more than a 10 percent rating under either the 
criteria in effect prior to or after February 1994.  Even 
taking into consideration the additional functional 
limitation due to pain, no more than a 20 percent evaluation 
is warranted.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  
There is insufficient objective evidence of pain on motion 
i.e., deformity, weakness or other indicia, to show that the 
TMJ disorder more closely resembles the criteria for a higher 
rating under either the old or new criteria.

Likewise, an increased evaluation is not warranted under DC 
5003 for arthritis, where the evaluation would be for loss of 
motion in this instance where compensable motion loss is 
shown.  In conclusion, the Board finds that the preponderance 
of the evidence is against an increased evaluation for the 
veteran's TMJ disorder.

Furthermore, the Board notes that residual surgical scars 
from the veteran's 1985 TMJ surgery were noted throughout the 
past three VA examinations, including the most recent 
evaluation of February 2000.  In Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) the Court found that observed that a 
separate evaluation could be assigned for residual scarring 
without violating the pyramid rule.  However, there is no 
evidence that a separate evaluation is warranted for the 
residual scars.  The examination reports do not indicate that 
the scars are disfiguring, painful and tender, ulcerative or 
result in additional limitation of function.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803-7805 (1999).  

II.  Service connection for a left shoulder disorder

Background, Pertinent Laws

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

Factual Background

The veteran's service medical records show that in December 
1986, he was seen for complaints of pain running from the 
left shoulder to his forth and fifth fingers in an ulnar 
nerve distribution, which was assessed as showing no 
objective deficits found.  He was treated for complaints of 
left shoulder pain in June 1987, and the impression was 
bursitis, arthritis or possible overuse.  In February 1989, 
he was noted to be cleaning quarters when he had pain in his 
left shoulder and was diagnosed with tendonitis of shoulder.  
X-rays from the same month appeared to be normal.  

A March to April 1989 VA examination, which is barely legible 
due to the handwriting, does appear to state that the veteran 
was complaining of swelling and pain that extended from the 
left shoulder to the elbow.  The shoulder had full range of 
motion with tenderness to an illegible region.  There was a 
diagnosis of left shoulder tendonitis.  X rays of the left 
shoulder in March and April 1989 yielded a normal impression.  

A November 1989 VA examination also noted left shoulder 
problems having been treated in 1986 on active duty.  Range 
of motion of the shoulder was entirely within normal limits, 
but there was painful in all functions.  Exquisite tenderness 
was felt over the acromioclavicular joint.  The diagnosis was 
indeterminate pain left shoulder joint, consider 
acromioclavicular dislocation and considerable disability.  

VA treatment records from 1989 to 1993 concerned physical 
problems other than the left shoulder. 

The report from a December 1992 VA orthopedic examination 
addressed problems with the cervical spine and left elbow.  
Complaints of pain were noted to include the left shoulder 
and arm.  On orthopedic examination, there was no swelling or 
deformity of the upper extremities and there was not loss of 
motion or restriction of motion of the extremities.  The 
shoulder itself wasn't addressed specifically. 

A January 1995 peripheral nerves examination addressed left 
shoulder pain as it related to possible jaw or cervical spine 
radiculopathy, not as a specific disability of the shoulder 
itself.  

There is a statement from a private physician dated in 
October 1995, stating that the veteran's left shoulder pain 
may be related to a cervical spine disability.    

VA examination dated in November 1998 showed the appellant's 
left shoulder with abduction to 180 degrees, elevation to 180 
degrees.  External rotation was 50 degrees and internal 
rotation was to T7.  There was no tenderness over the 
anterior portion of the acromion or the acromioclavicular 
joint.  The appellant had 5/5 muscle strength and x-rays were 
normal.  The conclusion was that the shoulder was normal.  A 
VA examination dated in February 2000 shows a full range of 
motion of the left shoulder.  There was no tenderness and no 
evidence of instability.  The x-rays were normal.  The 
conclusion was that there was no left shoulder disorder.

Analysis

Upon review of the evidence, the Board finds that the claim 
for service connection for a left shoulder disability is not 
well grounded.  While there is evidence of left shoulder 
problems inservice and of tendonitis in the shoulder shortly 
after discharge, the most recent evidence, namely the 
November 1998 and the February 2000 VA examinations, reveals 
no left shoulder disability to be present.  As stated above 
all three prongs of Caluza must be satisfied in order to well 
ground a claim.  Here the veteran may have subjective 
complaints of pain, but no competent evidence of a current 
left shoulder disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, U.S. 
Vet. App. No. 97-1948 (December 29, 1999); see also Brammer 
v. Derwinski, 3Vet. App. 223, 225 (1992).  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  See Robinette v. Brown, 8 Vet. App. 69, 
75 (1995).  Nevertheless, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 
In this case, competent medical evidence has not been 
submitted showing a current disability.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for a left 
shoulder disability, as imposed by 38 U.S.C.A. § 5107(a). The 
claim, therefore, must be denied.  And since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995). In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case. The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim. Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.


ORDER

Entitlement to a disability evaluation currently in excess of 
20 percent for service connected bilateral TMJ repair is 
denied.

Entitlement to service connection for a left shoulder 
disorder is denied as not well grounded.



REMAND

In an April 2000 rating decision, the RO denied entitlement 
to service connection for a cervical spine disorder, both on 
a direct basis and as secondary to his service connected TMJ 
disorder.  The veteran's representative has filed two notices 
of disagreement with these denials in a May 2000 VA 646 form 
and a June 2000 written brief.  The RO's failure to issue a 
statement of the case (SOC) regarding the foregoing matter 
created a procedural defect which requires a remand under 38 
C.F.R. § 19.9 (1997).  See Manlincon v. West, 12 Vet. App. 
238 (1999).
Accordingly, the RO is directed to process this claim for 
appellate review, to include issuance of a statement of the 
case. 

In view of the foregoing, this case is REMANDED for the 
following:

The veteran should be issued an SOC on 
the issue of entitlement to service 
connection for a cervical spine disorder 
both direct and as secondary to his 
service connected TMJ disorder. As this 
claim has remained open and pending since 
the April 2000 rating decision, the SOC 
should discuss all the evidence generated 
since the initial claim was filed.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The case will be returned to the Board 
following the issuance of the SOC only if 
it is perfected by the filing of a timely 
substantive appeal. No action is required 
of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



